                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

WILLIAM POWERS,
LAUREN POWERS,

       Plaintiffs,

v.                                                       Case No. 19-12098

AMERICAN CROCODILE INTERNATIONAL
GROUP, INC., SHANDONG KANGTAI
INDUSTRY, LTD., COMTEK USA, L.L.C.,

     Defendants.
__________________________________/

OPINION AND ORDER DENYING DEFENDANTS’ “MOTION TO DISMISS AMENDED
  COMPLAINT,” DENYING WITHOUT PREJUDICE PLAINTIFF’S “MOTION FOR
   ALTERNATIVE SERVICE,” AND TRANSFERRING CASE TO THE CENTRAL
                     DISTRICT OF CALIFORNIA

       Plaintiffs William and Lauren Powers sue Defendants American Crocodile

International Group (“ACIG”), Shandong Kangtai Industry (“SKI”), and Comtek USA

(“Comtek”). (ECF No. 15.) Plaintiffs allege that Defendants manufactured and sold an

electric massage chair. (Id., PageID.90, ¶¶ 10-12.) Plaintiffs allege that the chair was

defective, and that it caused a fire in Plaintiffs home which resulted in significant

monetary and emotional damage. (Id., PageID.88-89, ¶¶ 1-3.) SKI and Comtek move to

dismiss the action for lack of personal jurisdiction and insufficient service of processes.

(ECF No. 24.) Plaintiffs and ACIG responded. (ECF Nos. 28, 29.)

       Plaintiffs move to extend the time limit for service on Comtek and seek

permission to use alternative methods of service. (ECF No. 27.) Comtek has not

responded.
       The court finds a hearing unnecessary. E.D. Mich. L.R. 7.1(f)(2). For the reasons

explained below, the court will deny SKI and Comteks’ motion. The court lacks personal

jurisdiction over SKI and Comtek, but the case will be transferred to the Central District

of California in lieu of dismissal. The court will deny, without prejudice, Plaintiffs’ motion

to use alternate means of service.

                                     I. BACKGROUND

       Plaintiffs claim they received an electric massage chair from a nonparty, Paul

Benson. (ECF No. 15, PageID.91, ¶ 18.) Benson originally purchased the chair from

ACIG, which shipped the chair to Benson while he lived in Michigan. (Id., ¶ 16.) Benson

had used the chair for eight years without incident. (Id., ¶ 17.)

       According to Plaintiffs, the chair unexpectedly broke out in flames. (Id., ¶ 19.) The

resulting fire allegedly consumed the entirety of Plaintiffs’ home. (Id., ¶ 21.) Plaintiffs

also claim to have lost $300,000 of “cryptocurrency,” and three cats. (Id., PageID.92, ¶¶

23-24.) One of the cats was supposed to have been “the world’s tallest domestic cat,”

while another sported “the world’s longest tail on a domestic cat.” (Id., ¶ 26.) Plaintiffs

claim to have suffered significant emotional trauma in addition to the material losses of

their home and the economic value of their “record-holding cats.” (Id., PageID.92-93, ¶¶

27-35, 38.)

       Plaintiffs allege there was “a defect in the design and/or manufacture of the

internal electrical system of the subject chair [that] rendered it unreasonably susceptible

to catching fire.” (Id., PageID.93, ¶ 37.) The chair’s defect allegedly caused the fire to

occur. (Id., ¶ 36.)




                                               2
                                       II. STANDARD

       After the filing of a complaint, a defendant may move to dismiss for “lack of

personal jurisdiction.” Fed. R. Civ. P. 12(b)(6). “For specific jurisdiction to exist in a

diversity case, two factors must be satisfied: the forum state long-arm statute, and

constitutional due process.” Miller v. AXA Winterthur Ins. Co., 694 F.3d 675, 679 (6th

Cir. 2012).

       Constitutionally, “[p]ersonal jurisdiction may be either ‘general’ or ‘specific.’”

Intera Corp. v. Henderson, 428 F.3d 605, 615 (6th Cir. 2005) (citing Bird v. Parson, 289

F.3d 865, 873 (6th Cir. 2002)). General jurisdiction occurs where “a defendant’s

contacts with the forum state are of such continuous and systematic nature that the

state may exercise personal jurisdiction over the defendant even if the action is

unrelated to the defendant’s contacts with the state.” Id.; see also Miller, 694 F.3d at

679-80. Specific jurisdiction arises “where the claims in the case arise from or are

related to the defendant’s contacts with the forum state.” Intera Corp., 428 F.3d at 515

(citing Kerry Steel, Inc. v. Paragon Indus., Inc., 106 F.3d 147, 149 (6th Cir. 1997)).

       The Sixth Circuit has established a three-prong test for determining specific

jurisdiction:

       First, defendant must purposefully avail himself of the privilege of acting in the
       forum state or causing a consequence in the forum state. Second, the cause of
       action must arise from the defendant’s activities there. Finally, the acts of the
       defendant or consequences caused by the defendant must have a substantial
       enough connection with the forum state to make exercise of jurisdiction over the
       defendant reasonable.

Id. (quoting S. Mach. Co. v. Mahasco Indus., Inc., 401 F.2d 374, 381 (6th Cir. 1968);

Means v. U.S. Conference of Catholic Bishops, 836 F.3d 643, 649 (6th Cir. 2016).




                                               3
       Proving the first element, purposeful availment, is “the sine quo non for in

personam jurisdiction.” CompuServe, Inc. v. Patterson, 89 F.3d 1257, 1263 (6th Cir.

1996) (quoting S. Mach. Co., 401 F.2d at 381-82). Purposeful availment asks “whether

[the defendant] acted or caused a consequence in [the forum state] such that he

invoked the benefits and protections of [the forum state’s] law.” MAG IAS Holdings v.

Schmuckle, 854 F.3d 894, 900 (6th Cir. 2017). This requirement “ensures that [the

defendant] could have reasonably ‘anticipated being haled into court there’ . . . and it

ensures that [the defendant] is not brought into a . . . court ‘solely as a result of random,

fortuitous, or attenuated contacts.” Id. (quoting LAK, Inc. v. Deer Creek Enters., 885

F.2d 1293, 1300 (6th Cir. 1989); Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475

(1985)). “[P]urposeful availment exists if the defendant created a ‘substantial

connection’ with the forum state by engaging in ‘significant activities within the State,’ or

by creating ‘continuing obligations’ to residents in that state.” Id. (quoting Burger King,

471 at 475-76). This includes “business relationships ‘intended to be ongoing in

nature.’” Id. (citing CompuServe, 89 F.3d at 1265).

       The plaintiff bears the burden of proving personal jurisdiction. Intera Corp., 428

F.3d at 515. “When the district court rules on written submissions alone[,] the burden

consists of a prima facie showing that personal jurisdiction exists.” Schneider v.

Hardesty, 669 F.3d 693, 697 (6th Cir. 2012) (citations removed). In doing so, “the

pleadings and affidavits must be viewed in the light most favorable to the plaintiff, and

the district court should not weigh the controlling assertions of the party seeking

dismissal.” Air Prods. and Controls, Inc. v. Safetech Intern., Inc., 503 F.3d 544, 549 (6th

Cir. 2007) (citations removed).



                                              4
                                      III. DISCUSSION

       SKI and Comtek move to dismiss the complaint for lack of personal jurisdiction

and for inadequate service. Plaintiffs move to effectuate service through alternative

means and for additional time to serve Comtek which, Plaintiffs allege, is an alter-ego of

SKI. The court finds personal jurisdiction lacking for both SKI and Comtek. The court will

not opine as to whether service to this point has been defective and whether Plaintiffs

can cure any defect going forward. The case will instead be transferred to the Central

District of California, consistent with Plaintiffs’ conditional request.

       First, Michigan’s long-arm statute appears to have been met. Michigan does not

confer jurisdiction to fullest extent of constitutional due process and has distinct

limitations. Green v. Wilson, 455 Mich. 342, 351 (1997) (“[T]he Michigan legislature

could have written language into the statutes that confers jurisdiction to the broadest

limits of due process, as other states have done. It chose not to do so.”). SKI and

Comtek are corporations. (ECF No. 15, PageID.90, ¶¶ 11-12; ECF No. 24, PageID.148,

165.) Similar to constitutional standards, Michigan has “general personal jurisdiction”

and “limited personal jurisdiction.” Glenn v. TPI Petroleum, Inc., 854 N.W.2d 509, 515,

517-18 (Mich. Ct. App. 2014). For a corporation to have general personal jurisdiction,

the entity must be incorporated in Michigan, the entity must have consented to

jurisdiction, or the entity must carry out “a continuous and systematic part of its general

business within the state.” Mich. Comp. Laws. § 600.711. Plaintiffs do not allege that

SKI or Comtek are incorporated in Michigan, have consented to jurisdiction in Michigan,

or have continuous operations within Michigan, e.g., a headquarters. Plaintiffs in fact do

not seek constitutional “general jurisdiction” or any such corollary in state law.



                                               5
       Instead, SKI and Comtek likely fall within Michigan’s limited personal jurisdiction.

A court has personal jurisdiction over a corporation when “[t]he doing or causing any act

to be done, or consequences to occur, in the state resulting in an action for tort.” Mich.

Comp. Laws § 600.715(2). The Michigan Supreme Court has interpreted the language

of this provision to mean that “either the tortious conduct or the injury must occur in

Michigan.” Glenn, 455 Mich. at 352 (interpreting the “plain language” of Michigan’s long-

arm statute for individuals containing the same language). Plaintiffs’ suit comprises

claims of products liability, negligence, and breach of implied warranty. (ECF No. 15,

PageID.93-95, ¶¶ 39-54.) They allege and Defendants do not deny that a fire occurred

on Plaintiff’s property in Michigan. Plaintiffs allege that the massage chair, purportedly

manufactured by SKI and imported by Comtek, caused the fire. The injury of any

tortious conduct in manufacturing and distributing a defective chair occurred in

Michigan. Mich. Comp. Laws § 600.715(2); Glenn, 455 Mich. at 352. Thus, Plaintiffs

have sufficiently alleged limited personal jurisdiction. SKI and Comtek do not contest

this and direct no argument toward challenging limited jurisdiction under Michigan law.

       The more difficult burden for Plaintiffs to meet are the constitutional requirements

of personal jurisdiction, specifically the need for purposeful availment. Plaintiffs allege

only that SKI is a business in China, Comtek is a business in California, the chair was

manufactured by SKI, and that Comtek “is SKI’s ‘USA agent’” who serves as SKI’s

“importer, distributor, and/or alter ego.” (ECF No. 15, PageID.90-91, ¶¶ 11-12, 15.)

Plaintiffs allege that they received the chair originally from Paul Benson and that

Benson bought the chair from ACIG, but nowhere do Plaintiffs allege any connection

between SKI and Comtek and Michigan. Shipping the chair to Michigan and having a



                                              6
continuous and substantial business connection to the state, perhaps through a

distribution network or through specific contracts selling chairs to Michigan retailers,

would likely qualify for personal jurisdiction. MAG IAS Holdings, 854 F.3d at 900; see

also Neogen Corp. v. Neo Gen Screening, Inc., 282 F.3d 833, 890 (6th Cir. 2002)

(finding purposeful availment where a company “maintain[ed] an interactive website,

respond[ed] to business inquires from Michigan residents, mail[ed] completed [products]

to Michigan customers, and accept[ed] payment by mail from these customers.”).

Noticeably, Plaintiffs allege ACIG shipped the chair to Michigan and ACIG is not

challenging personal jurisdiction. (ECF No. 15, PageID.91, ¶ 16.)

       Plaintiffs provide no allegations of any connection of either SKI or Comtek to the

state of Michigan. Plaintiffs present no assertions, details, records, or affidavits that SKI

or Comtek ever commercially interacted with Michigan or Michigan residents in any

way. MAG IAS Holdings, 854 F.3d at 900. There are no allegations or evidence that SKI

or Comtek have a warehouse, a distribution center, any contracts for sale or distribution,

or have an agent or contact point in the state of Michigan. Plaintiffs do not even provide

a basis for finding that SKI of Comtek have ever made a purposeful or intentional sale of

any kind in Michigan, within or even beyond the massage chair business, or have ever

sent an agent to interact or provoke commerce with any individual in the state. The only

way SKI or Comtek can be tied to Michigan, viewing all evidence and assertions in the

light most favorable to Plaintiffs, is by manufacturing and distributing the chair at some

point in its existence. Air Prods. and Controls, Inc., 503 F.3d at 549. Yet “[t]he

placement of a product into the stream of commerce, without more, is not an act of the

defendant purposefully directed toward the forum state.” Asahi Metal Indus. Co. v.



                                              7
Superior Court, 480 U.S. 102, 112 (1987); see also CompuServe, 89 F.3d at 1265

(“[The defendant’s] injection of his software product into the stream of commerce,

without more, would be at best a dubious ground for jurisdiction.”). This is exactly the

type of “random, fortuitous, or attenuated contact[]” that cannot support personal

jurisdiction. MAG IAS Holdings, 854 F.3d at 900.

       Plaintiffs allege Comtek is SKI’s alter-ego. (ECF No. 15, PageID.91, ¶ 14.) Courts

have found personal jurisdiction for an out-of-state corporation when it controls an alter-

ego corporation with personal jurisdiction in the state. Anwar v. Dow Chem., 876 F.3d

841, 848 (6th Cir. 2017) (quoting Indah v. S.E.C., 661 F.3d 914, 921 (6th Cir. 2011))

(“The court has held that the alter-ego theory provides for personal jurisdiction if the

parent company exerts so much control over the subsidiary that the two do not exist as

separate entities but are one and the same for purposes of jurisdiction.”). However,

simply being a corporation in California with some undefined distribution to some

unnamed part of the country is inadequate to establish personal jurisdiction. Thus, even

if SKI takes personal jurisdiction from Comtek, jurisdiction is lacking.

       Plaintiffs do present a California corporate form for Comtek, which lists SKI as it

manager. (ECF No. 28-1, PageID.223.) While this may aid in a finding of jurisdiction in

California, it adds nothing to the analysis for Michigan. Plaintiffs also attach U.S.

trademark information for the Comtek name, which indicates Comtek is in the business

of selling massage chairs and that its owner is SKI, as well as Comtek’s social media

pages. However, simply having a trademark and having an internet presence says little

if anything about the existence, extent, or duration of Comtek’s contacts with Michigan.

Having the legal and business infrastructure to potentially sell in a state is not the same



                                              8
as actually completing sales and “creating ‘continuing obligations’ to residents in that

state.” MAG IAS Holdings, 854 F.3d at 900; Neogen Corp., 282 F.3d at 890 (“The level

of contact with a state that occurs simply from the fact of a website’s availability on the

Internet is therefore an attenuated contact that falls short of purposeful availment.”);

ABG Prime Group, LLC v. Innovative Salon Prods., 326 F.Supp.3d 498, 507 (E.D Mich.

2018) (When rejecting personal jurisdiction for individuals connected to an Amazon

store account: “[N]either [of the defendants] have sold anything in Michigan since 2015.

They do not have employees or distributors in Michigan, do not have bank accounts

here, have never travelled here, and do not own any Michigan real estate.”). The same

logic applies to Plaintiff’s evidence of a “Sample Bill of Landing,” which lists SKI as an

exporter of “massage chairs and spare parts” and ACIG as a domestic purchaser. (ECF

No. 28-1, PageID.255-259.) While this might add support for personal jurisdiction over

SKI in California, where the import allegedly occurred, it does not show that SKI or

Comtek purposefully availed themselves of Michigan’s laws or markets in any

substantial way. MAG IAS Holdings, 854 F.3d at 900; Asahi Metal Indus. Co., 480 U.S.

at 112. (ECF No. 28-1, PageID.255-259.).

       Plaintiffs seem to understand that they lack a basis for asserting personal

jurisdiction over SKI and Comtek. Plaintiffs focus their argumentation on what discovery

might reveal. They claim that further evidence might prove that SKI, through Comtek,

shipped the chair to Michigan and has a nationwide supply chain. Putting aside the

issue of whether shipping one chair to Michigan or having a national supply chain that

could potentially ship to Michigan satisfies personal jurisdiction, Plaintiffs have failed to

provide a minimal prima facie case for personal jurisdiction. Schneider, 669 F.3d at 697.



                                              9
ACIG notified Plaintiffs of SKI and Comteks’ potential liability in this action on

September 4, 2019. (ECF No. 8.) Plaintiffs amended their complaint on October 10,

2019 to include SKI and Comtek. (ECF No. 15.) Thus, by the time of Plaintiffs’ response

on January 15, 2020, Plaintiffs had almost fourteen weeks, and likely nineteen weeks,

to investigate and develop a prima facie case for jurisdiction. Ttheunissen v. Matthews,

935 F.2d 1454, 1465 (6th Cir. 1991) (affirming a denial of additional discovery for

personal jurisdiction and noting that “for at least three and one-half weeks prior to the

hearing, [the plaintiff] knew the specific points in dispute concerning [the defendant’s]

contacts, yet did not pursue discovery until the day of the hearing itself,” but also

recognizing that the plaintiff had “five and one-half months to conduct discovery”).

Plaintiffs also do not identify methods or specific evidence that will prove their sought-

after conclusions. The court does not find discovery warranted, especially considering

the possibility of transfer to a court with jurisdiction.

       Finding that the court lacks personal jurisdiction over SKI and Comtek does not

end the court’s inquiry. “[I]f it is in the interest of justice,” the court may transfer a case

lacking in jurisdiction to a court “in which the action . . . could have been brought at the

time it was filed.” 28 U.S.C. § 1631. Plaintiffs conditionally seek transfer to the Central

District of California, alleging that ACIG and Comtek are California corporations. (ECF

No. 15, PageID.90, ¶¶ 10, 12.) ACIG and Comtek admit this. (ECF No. 21, PageID.109,

¶ 10; ECF No. 24, PageID.142, ¶ 9.) Plaintiffs also attach ACIG and Comtek’s California

corporation information. (ECF No. 28-1, PageID.233, 253.) Incorporation in a state is

sufficient for general personal jurisdiction. Intera, 428 F.3d at 615; Diamler AG v.

Bauman, 571 U.S. 117, 137 (2014) (“With respect to a corporation, the place of



                                               10
incorporation . . . [is a] paradigm bas[is] for general jurisdiction.”); see also Cal. Civ.

Proc. Code § 410.10 (California’s long-arm statute: “A court of this state may exercise

jurisdiction on any basis not inconsistent with the Constitution of this state or of the

United States.”).

       Plaintiff’s “Sample Bill of Landing” indicates that SKI exported goods to

California. (ECF No. 28-1, PageID.255-259.) Contracting with California parties as well

as knowingly selling and delivering goods to California, viewed in the light most

favorable to Plaintiffs, would provide personal jurisdiction over SKI in California. Air

Prods. and Controls, 503 F.3d at 549; MAG IAS Holdings, 854 F.3d at 900; see also

Sports Auth. Mich. v. Justballs, Inc., 97 F.Supp.2d 806, 812 (E.D. Mich. 2000) (“[The

defendant] has sold its products to Michigan citizens and targets their business by

offering goods that may directly appeal to Michigan citizens. The [c]ourt therefore

agrees that these contacts constitute personal availment.”). Further, SKI’s ownership

position in Comtek and Comtek’s admitted presence in California could, potentially,

establish personal jurisdiction for SKI under an alter-ego theory. Anwar, 876 F.3d at

848. (Id., PageID.223, 226; ECF No. 24, PageID.142, ¶ 9.)

       “[T]he interest of justice” favors allowing Plaintiffs to continue litigation in

California. 28 U.S.C. § 1631. Plaintiffs’ decision to sue in Michigan was not made in bad

faith and was not wholly improper. Jackson v. L & F Martin Landscape, 421 Fed App’x

482, 484 n.3 (6th Cir. 2009) (recognizing that denial of transfer may be appropriate

when there “[is] no arguable basis for thinking that the action was properly brought in

the district in which it was originally filed”). If the court dismissed Plaintiffs’ claims, they

would simply refile their lawsuit in California, thus increasing litigation expenditures,



                                               11
expending court resources, and wasting time without meaningful value. Roman v.

Ashcroft, 340 F.3d 314, 329 (6th Cir. 2003) (“We believe that it would be in the interest

of justice to transfer the action because a dismissal of the action would only cause [the

plaintiff] to incur the additional expense of filing the same [lawsuit] in the [correct

forum].”). “Transferring the case is in keeping with the ultimate goal of allowing cases to

be decided on their substantive merits, as opposed to being decided on procedural

grounds.” Flynn v. Greg Anthony Constr. Co., 95 Fed. App’x 726, 741 (6th Cir. 2003).

The court sees no meaningful reason to dismiss the case when an effective and

efficient alternative of transfer is available.

       ACIG asserts in a response to SKI and Comteks’ motion, filed fifty days after the

motion, that it would be inconvenienced by having to litigate in California and opposes

transfer. E.D. Mich. L.R. 7.1(e)(1)(B) (“A response to a dispositive motion must be filed

within 21 days after service of the motion.”). (ECF No. 29; ECF No. 26, PageID.174

(emphasis added) (“[T]he deadline for Plaintiffs’ Response . . . is[] extended to January

15, 2020).) While the court recognizes the additional expense that may be required

when the alleged injury occurred in Michigan and ACIG has already hired Michigan

counsel, the court finds that the costs do not overcome the substantially reduced

efficiency of litigating two lawsuits, one against ACIG in Michigan and one against SKI

and Comtek in California. ACIG’s home residence is California and Plaintiffs sought

transfer of the entire case instead of outright dismissal of SKI and Comtek. Timeliness

of ACIG’s response aside, the court disagrees and will grant transfer of the entire case.

       Given that the court has found personal jurisdiction lacking and transfer to the

Central District of California appropriate, an analysis of Plaintiff’s motion for alternative



                                                  12
service and additional time is unnecessary. Plaintiffs can present their concerns

regarding service of Defendants to the court that will hear the case going forward.

                                          IV. CONCLUSION

        Plaintiffs have not met their prima facie burden of proving personal jurisdiction for

SKI and Comtek. Schneider, 669 F.3d at 697. In lieu of dismissal, the court will transfer

the case to the Central District of California. 28 U.S.C. § 1631. SKI and Comteks’

motion to dismiss will be denied. Plaintiffs’ motion for alternative service and extended

time to serve will be denied without prejudice. Accordingly,

        IT IS ORDERED that Defendants SKI and Comteks’ “Motion to Dismiss

Amended Complaint” (ECF No. 24) is DENIED.

        IT IS FURTHER ORDERED that Plaintiffs William and Lauren Powers’ “Motion

for Alternate Service” (ECF No. 27) is DENIED WITHOUT PREJUDICE.

        Lastly, IT IS ORDERED that this case is TRANSFERRED to the Central District

of California.


                                                          s/Robert H. Cleland                  /
                                                          ROBERT H. CLELAND
                                                          UNITED STATES DISTRICT JUDGE
Dated: January 27, 2020

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, January 27, 2020, by electronic and/or ordinary mail.

                                                           s/Lisa Wagner                       /
                                                           Case Manager and Deputy Clerk
                                                           (810) 292-6522

S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\19-12098.AMERICANCROC.MotiontoDismiss.RMK.RHC.docx




                                                    13
